Citation Nr: 1011339	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus. 

2.  Entitlement to an initial compensable rating for 
residuals of a hiatal hernia and gastroesophageal reflux 
disease (GERD).

3.  Entitlement to an initial increased rating in excess of 
10 percent disabling for residuals of a thyroidectomy with a 
history of follicular carcinoma of the thyroid.

4.  Entitlement to an initial increased rating in excess of 
10 percent disabling for a tender scar, post-operative 
residuals of fixation of a fracture of the right tibia and 
fibula, as secondary to the service-connected disability of 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus.

5.  Entitlement to an initial increased rating in excess of 
10 percent disabling for peripheral neuropathy of the right 
peroneal nerve, as secondary to the service-connected 
disability of status-post open reduction and internal 
fixation, right distal fibula and medial malleolus.

6.  Entitlement to an initial increased rating in excess of 
20 percent disabling for status-post open reduction and 
internal fixation, right distal fibula and medial malleolus. 

7.  Entitlement to an initial increased rating in excess of 
30 percent disabling for status-post hysterectomy with left 
oophorectomy and a history of uterine fibroids with 
menorrhagia.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1980, and April 1983 to January 2003, during 
peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO), which inter alia granted service 
connection for bilateral pes planus; hiatal hernia and GERD; 
residuals of a thyroidectomy with a history of follicular 
carcinoma of the thyroid; status-post open reduction and 
internal fixation, right distal fibula and medial malleolus; 
and status-post hysterectomy with left oophorectomy and a 
history of uterine fibroids with menorrhagia; and assigned 
noncompensable ratings (for pes planus, hiatal hernia/GERD, 
and hysterectomy) and 10 percent ratings (for the thyroid and 
right fibula).  The Veteran disagreed with her ratings and 
subsequently perfected an appeal.   

In an October 2003 rating decision, the RO granted an 
increased rating of 30 percent, effective January 1, 2003 
(the initial date of service connection), for the Veteran's 
service-connected status-post hysterectomy with left 
oophorectomy and a history of uterine fibroids with 
menorrhagia.  In an August 2004 rating decision, the RO 
granted a temporary total rating for the Veteran's service-
connected status-post hysterectomy with left oophorectomy and 
a history of uterine fibroids with menorrhagia, effective 
September 11, 2003, and continued a 30 percent rating, 
effective January 1, 2004.  In a November 2006 Rating 
Decision, the RO granted an increased rating of 20 percent, 
effective January 1, 2003 (the initial date of service 
connection), for the Veteran's service-connected status-post 
open reduction and internal fixation, right distal fibula and 
medial malleolus.  The RO also granted service connection for 
a tender scar, post-operative residuals of fixation of a 
fracture of the right tibia and fibula, and peripheral 
neuropathy of the right peroneal nerve, secondary to status-
post open reduction and internal fixation, right distal 
fibula and medial malleolus; and assigned a 10 percent rating 
for each.  See November 2006 Rating Decision.

Although the RO granted a compensable rating for the 
Veteran's service-connected gynecological disability and an 
increased rating in excess of 10 percent disabling for the 
Veteran's service-connected right fibula disability, a 20 
percent and 30 percent disability rating are less than the 
maximum available rating; thus, the issues of entitlement to 
an increased rating for status-post open reduction and 
internal fixation, right distal fibula and medial malleolus, 
and status-post hysterectomy with left oophorectomy and a 
history of uterine fibroids with menorrhagia, remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
the issues of entitlement to such disabilities are as 
captioned above.  

In January 2008, the Board remanded the case for additional 
development, including VA examinations to assess the current 
severity of the Veteran's above noted service-connected 
disabilities.  That development was completed and the case 
was returned to the Board for appellate review. 


The issues of entitlement to an initial increased rating in 
excess of 30 percent disabling for status-post hysterectomy 
with left oophorectomy and a history of uterine fibroids with 
menorrhagia and entitlement to an initial compensable rating 
for bilateral pes planus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hiatal hernia and GERD 
disability is manifested by heartburn, regurgitation, 
occasional dysphagia, and chest pain, but there is no 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.        

2.  The Veteran's residuals of a thyroidectomy with a history 
of follicular carcinoma of the thyroid, to include 
hypothyroidism, is manifested by complaints of constipation 
and fatigability, but no evidence or mental sluggishness. 

3.  The Veteran's right fibula scar is no more than a 
superficial scar manifested by pain on examination.  There is 
no evidence that the scar is deep, has resulted in limitation 
of motion, or covers an area or areas that exceed 12 square 
inches (77 sq. cm.).  

4.  The Veteran's peripheral neuropathy of the right peroneal 
nerve (secondary to the service-connected disability of 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus) is manifested by, at 
most, mild incomplete paralysis of the sciatic nerve or the 
common peroneal nerve, and moderate incomplete paralysis of 
the sciatic nerve or the common peroneal nerve has not been 
demonstrated.

5.  The Veteran's right ankle disability is manifested by no 
more than marked limitation of right ankle motion.  


6.  The Veteran has not submitted evidence tending to show 
that her service-connected hiatal hernia/GERD, thyroid, right 
fibula scar, peripheral neuropathy, and/or right ankle 
disabilities require frequent hospitalization, are unusual, 
or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
but not higher, for the service-connected residuals of a 
hiatal hernia and GERD have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.31, 4.114, Diagnostic 
Code 7346 (2009).

2.  The criteria for an initial increased rating in excess of 
10 percent disabling for residuals of a thyroidectomy with a 
history of follicular carcinoma of the thyroid have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.119, Diagnostic Codes 7903, 7914 (2009).

3.  The criteria for an initial increased rating in excess of 
10 percent disabling for a tender scar, post-operative 
residuals of fixation of a fracture of the right tibia and 
fibula, as secondary to the service-connected disability of 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-7805 (2009).  

4.  The criteria for an initial increased rating in excess of 
10 percent disabling for peripheral neuropathy of the right 
peroneal nerve, as secondary to the service-connected 
disability of status-post open reduction and internal 
fixation, right distal fibula and medial malleolus have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Codes 8520, 8521, 8621, 8721 (2009).

5.  The criteria for an initial increased rating in excess of 
20 percent disabling for status-post open reduction and 
internal fixation, right distal fibula and medial malleolus 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270-5274 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claims arise from her 
disagreement with the assignment of an initial noncompensable 
rating for the hiatal hernia/GERD disability following the 
grant of service connection; the assignment of initial 10 
percent ratings for residuals of a thyroidectomy with a 
history of follicular carcinoma of the thyroid, a scar of the 
right fibula, and peripheral neuropathy of the right peroneal 
nerve, as secondary to the service-connected disability of 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus, following the grant of 
service connection; and the assignment of initial 20 percent 
rating for status-post open reduction and internal fixation, 
right distal fibula and medial malleolus.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the initial increased rating 
claims, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102 (2009). 

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Further, the 
Veteran was provided with a VA examination in December 2008 
regarding her hiatal hernia/GERD and thyroid disabilities.  
The Veteran has not argued that the examination is inadequate 
for rating purposes.  

The Board also notes that in December 2008, the Veteran was 
provided VA examinations for her service-connected peripheral 
neuropathy, right fibula scar, and right ankle disabilities, 
to determine the current extent and severity of the 
disabilities; however, she failed to report to these 
scheduled VA examinations.  The Veteran has not indicated why 
she failed to report to the VA examination.  Under these 
circumstances, the Board must decide the case on the 
available evidence.  See id.  The Court has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record; however, when the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  Inasmuch as the Veteran has 
undergone a VA examination in connection with these claims in 
July 2003 and July 2005, the claims must be decided based 
upon the results of these examinations.  Thus, the Board 
finds that VA has fully satisfied the duty to assist.  In the 
circumstances of this case, additional efforts to assist or 
notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceeding.  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claims.

Legal Criteria - Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 



Analysis

Hiatal Hernia/GERD Claim

Pursuant to the laws administered by the VA, there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113 (2009).

Thus, ratings under Diagnostic Codes 7301 through 7329, 
including Diagnostic Codes 7331, 7342, and 7345 to 7348, will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2009).

There is no Diagnostic Code directly applicable to GERD.  
Thus, in this case, the Veteran's service-connected GERD 
disability is therefore currently rated by analogy under 
Diagnostic Code 7346, which addresses hiatal hernia.  
Specifically, Diagnostic Code 7346 dictates that persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  

Here, as noted, the Veteran was initially awarded a 
noncompensable rating for her service-connected hiatal 
hernia/GERD.  See October 2002 Rating Decision. 
She contends that her hiatal hernia/GERD disability meets the 
criteria for a compensable disability rating.
    
Evidence relevant to the severity of the Veteran's hiatal 
hernia/GERD disability includes a July 2003 VA Examination 
Report from the VA Medical Center in Jackson, Mississippi, 
which reveals complaints of burning in the chest and throat, 
regurgitation, and tightness in the chest or right arm.  The 
July 2003 examiner assessed GERD with a history of hiatal 
hernia.

In February 2004, the Veteran complained of heartburn, 
difficulty swallowing, and regurgitation.  See February 2004 
Primary Care Initial Note, Meridian VA Outpatient Clinic.  

In July 2005, the Veteran underwent another VA examination 
regarding her service-connected GERD disability at the 
Jackson VAMC.  The Veteran complained of occasional dyspepsia 
and regurgitation.  She was assessed with GERD.  See July 
2005 VA Examination Report.  

The Veteran continued to seek treatment for GERD symptoms at 
the Meridian VA Outpatient Clinic.  See June 2006 Primary 
Care Follow-Up Note, Meridian VA Outpatient Clinic.    
 
In December 2008, the Veteran underwent another VA 
examination regarding her service-connected GERD disability 
at the Jackson VAMC.  The Veteran complained of burning in 
her throat and regurgitation.  She was assessed with GERD 
with residuals.  See December 2008 VA Examination Report.  
  
As reflected in the clinical evidence of record, the 
Veteran's service-connected hiatal hernia/GERD is manifested 
by heartburn, regurgitation, occasional dysphagia, and chest 
pain.  The evidence of record does reveal a combination or 
more of dysphagia, pyrosis, regurgitation, or substernal or 
arm or shoulder pain.  Thus, the Board finds that the 
Veteran's hiatal hernia/GERD disability does more closely 
approximate the criteria for a rating of 10 percent, but not 
greater.  Although the record reveals evidence of  a 
combination or more of dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain, there is no evidence of 
objective findings of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm or shoulder pain, 
productive of considerable impairment of health.  In this 
regard, there is no clinical evidence of anemia, vitamin 
deficiency, malnutrition, or weight loss as a result of the 
Veteran's hiatal hernia/GERD symptoms.  Therefore, a 10 
percent disability rating, but not higher, is warranted.

Thyroid Claim

The Veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.119, Diagnostic Codes 7914-7903 for her 
residuals of a thyroidectomy with a history of follicular 
carcinoma of the thyroid, to include diagnosed 
hypothyroidism.  Under Diagnostic Code 7903, a 10 percent 
rating is assigned when hypothyroidism is manifested by 
fatigability, or continuous medication is required for 
control.  A 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight 
gain.  A 100 percent rating requires cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119.
	
Here, the Board is cognizant of, and has carefully 
considered, the Veteran's subjective reports of constipation 
and fatigability.  Moreover, constipation and fatigability 
were objectively noted in various treatment records and VA 
examination reports.  See July 2005 VA Examination Report; 
November 2005 Private Consultation Report from Dr. J.G.P.  
However, this constitutes the entirety of the objective 
medical evidence supporting a higher rating of 30 percent.  
During a December 2008 VA examination, the examiner, while 
noting the Veteran's subjective complaints, made no objective 
findings on physical examination of fatigability, 
constipation, or mental sluggishness as due to 
hypothyroidism.  In fact, no fatigability or mental 
sluggishness were noted, and the Veteran denied any symptoms 
of constipation.  There were no signs of slow speech, apathy, 
psychosis, or dementia.  See December 2008 VA Examination 
Report.  The criteria required for a 30 percent rating was 
not diagnosed or objectively noted in any treatment records 
or other evidence or record, specifically mental 
sluggishness.  The evidence of record also fails to reveal 
findings of muscular weakness, mental disturbance, weight 
gain, cold intolerance, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and/or 
sleepiness.  

Under these circumstances, the overall evidence does not meet 
or approximate the criteria for a disability rating in excess 
of 10 percent for hypothyroidism under 38 C.F.R. § 4.119, 
Diagnostic Code 7903.  The Board has considered the Veteran's 
subjective contentions and the evidence weighing in the 
Veteran's favor, but finds these are outweighed by the 
remainder of the objective medical record.  Throughout the 
appeal period, the Veteran's level of disability has most 
nearly approximated that contemplated by a 10 percent rating.  
For all of these reasons, the Veteran's claim must be denied.

Right Fibula Scar Claim

As noted, the RO granted service connection for a tender 
scar, post-operative residuals of fixation of a fracture of 
the right tibia and fibula, secondary to status-post open 
reduction and internal fixation, right distal fibula and 
medial malleolus, and assigned a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (Scars, superficial, 
painful on examination).  See November 2006 Rating Decision.  
The Veteran claims that she is entitled to an increased 
initial rating in excess of 10 percent for her service-
connected scar disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim, and thus, the appeal is denied.

The criteria for rating scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806.   

The Board notes that the rating criteria for scars have 
changed, effective October 2008.  However, these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008. See 
73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's 
claim was filed prior to October 2008, her disability is 
rated under the old rating criteria for scars. 

As noted above, the Veteran's right fibula scar was evaluated 
under Diagnostic Code 7804.  Diagnostic Code 7804 allows for 
a 10 percent rating for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118.  

Other Diagnostic Codes concerning the rating of scars include 
Diagnostic Code 7801 which provides that scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceed 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).
Under Diagnostic Code 7802 scars other than head, face, or 
neck that are superficial and do not cause limited motion but 
are  144 square inches (929 square centimeters) or greater 
will be evaluated as 10 percent disabling.  A note following 
the Diagnostic Code defines a superficial scar as one not 
associated with underlying soft tissue damage.  

Additionally, Diagnostic Code 7803 provides for a 10 percent 
rating for unstable, superficial scars and Diagnostic Code 
7804 allows for a 10 percent rating for superficial scars 
that are painful on examination. 38 C.F.R. § 4.118. 

Initially, the Board observes that Diagnostic Codes 7800, 
7802, 7803, and 7804 are not applicable in this case.  
Diagnostic Code 7800 provides criteria for evaluation of 
scars causing disfigurement of the head, face, or neck, and 
not the right leg or ankle, as is the case here.  Further, 
Diagnostic Codes 7802, 7803, and 7804 provide a maximum 
schedular rating of 10 percent, which is already in effect 
for the right ankle scar.

Under Diagnostic Code 7805, scars will be rated on the 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805.  In the present case, limitation 
of motion of the ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  However, since the Veteran is already 
rated for his service-connected status-post open reduction 
and internal fixation, right distal fibula and medial 
malleolus (right ankle) disability based on limitation of 
motion of the right ankle, such Code does not apply and would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (2009); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping).  Further, there is no objective 
medical evidence revealing limitation of right ankle motion 
due to the service-connected scar. 

The Board also notes that the Veteran is not service-
connected for dermatitis or eczema nor does the record 
indicate she has the type of scarring that would warrant 
consideration on this basis.  Therefore, consideration of 
Diagnostic Code 7806 is not warranted in this case.

In considering the criteria under Diagnostic Code 7801, the 
Board finds that the Veteran's service-connected scar of the 
right fibula is not deep, has not resulted in limitation of 
motion, nor covers an the area or areas that exceed 12 square 
inches (77 sq. cm.).  In this regard, during a July 2005 VA 
joints examination, the examiner noted that the Veteran's 
right fibula scar was 3.6 cm by 0.9 cm and was slightly 
elevated, tender, and had no rash.  No other symptoms were 
reported.  See July 2005 VA Joints Examination Report.  In 
view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under either Diagnostic Code 7801.

As noted, in December 2008, the Veteran was provided a VA 
examination for her service-connected right fibula scar 
disability; however, she failed to report to this scheduled 
VA examination.  The Veteran has not indicated why she failed 
to report to the VA examination.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2009).  Since the 
Veteran has undergone a VA examination in connection with 
this claim in July 2005, the claim must be decided based upon 
the results of this examination.  Thus, the evidence is as 
discussed above. 



Peripheral Neuropathy Claim

In an October 2002 rating decision, service connection was 
established for peripheral neuropathy of the right peroneal 
nerve, as secondary to the service-connected disability of 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus.  The RO assigned a 
10 percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8621, pertaining to neuritis of the external 
popliteal nerve (common peroneal).

Under such Code, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the common peroneal nerve of the 
lower extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the common peroneal nerve of 
the lower extremity.  A 30 percent evaluation is warranted 
for severe incomplete paralysis of the common peroneal nerve 
of the lower extremity.  A 40 percent evaluation is warranted 
for complete paralysis of the common peroneal nerve of the 
lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the common peroneal nerve is indicated 
when there is foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8621, 8721.

Evidence relevant to the severity of the Veteran's peripheral 
neuropathy of the right peroneal nerve includes a May 2004 
Primary Care Note from the Meridian VA Outpatient Clinic, in 
which the Veteran was noted as sensorneurally intact upon 
neurological examination. 
During a July 2005 VA joints examination, the Veteran 
complained of pain in medial malleolus which shoots down and 
radiated to the legs.  The examiner assessed peripheral 
neuropathy due to the Veteran's service-connected right ankle 
injury.  See July 2005 VA Joints Examination Report.
 
There are no further treatment records regarding the 
Veteran's service-connected peripheral neuropathy disability.  
As noted, in December 2008, the Veteran was provided a VA 
examination for her service-connected peripheral neuropathy 
disability; however, she failed to report to this scheduled 
VA examination.  The Veteran has not indicated why she failed 
to report to the VA examination.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2009).  Since the 
Veteran has undergone a VA examination in connection with 
this claim in  July 2005, the claim must be decided based 
upon the results of this examination.  Thus, the evidence is 
as discussed above. 

In this case, the evidence of record does not reveal that an 
increased disability rating for peripheral neuropathy of the 
right lower extremity is warranted under Diagnostic Code 8520 
(sciatic nerve) or Diagnostic Code 8521 (common peroneal 
nerve).  There is no evidence of moderate incomplete 
paralysis of any nerve of the right lower extremity.  Nor 
have there been reports of loss of reflexes or muscle atrophy 
for the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 
(2009).  Significant functional loss due to pain has not been 
demonstrated.

Thus, the weight of the evidence is against the grant of an 
increased disability rating for peripheral neuropathy of the 
right peroneal nerve under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8621, 8721.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2009). 



Right Ankle Claim

As noted, upon the grant of service connection, the Veteran's 
status-post open reduction and internal fixation, right 
distal fibula and medial malleolus (right ankle) disability 
was assigned an initial 10 percent disability rating.   See 
October 2002 Rating Decision.  In a November 2006 rating 
decision, the RO granted an increased rating of 20 percent, 
effective January 1, 2003 (the initial date of service 
connection), for the Veteran's service-connected right ankle 
disability based on evidence of marked limitation of motion 
of the right ankle under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2009).  The Veteran contends that her service-connected 
right ankle disability is more disabling than contemplated by 
the initial 20 percent disability rating assigned.  

Diagnostic Code 5271 applies to limitation of motion of the 
ankle.  It provides a 20 percent rating for symptomatology 
reflective of disabilities with marked limitation of motion, 
which is the maximum rating provided under such Code. 38 
C.F.R. 
§ 4.71a, DC 5271 (2009).  According to 38 C.F.R. § 4.71, 
Plate II, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
Id.

Evidence relevant to the severity of the Veteran's right 
ankle disability includes a July 2003 VA Joints Examination 
Report, in which the Veteran complained of right ankle pain.  
Upon physical examination, the examiner noted pain with 
ambulation, tenderness, and swelling of the right ankle.  
Range of motion of the right ankle was 10 degrees 
dorsiflexion, and 30 degrees plantar flexion.  The examiner 
noted that during exacerbations the Veteran's right ankle had 
limited range of motion and decreased fatiguability and 
coordination; however, he was unable to quantify this during 
the examination.  The Veteran was assessed with residuals of 
a right ankle fracture.  

In July 2005, the Veteran underwent another VA examination 
regarding her right ankle disability.  The Veteran reported 
an open reduction and internal fixation of the right ankle in 
2001, and complained of pain ever since the procedure.  The 
examiner noted that the Veteran was able to maintain 
activities of daily living without assistance.  Range of 
motion of the right ankle was noted as 4 degrees of 
dorsiflexion, and 40 degrees of plantar flexion.  Upon 
repetitive use testing, the range of motion decreased to 0 
degrees dorsiflexion and 35 degrees of planter flexion.  
There was no pain on range of motion testing.  The examiner 
assessed status-post fracture and operative fixation of right 
tibia and fibula with decreased range of motion and 
peripheral neuropathy.  The examiner noted that based on the 
right ankle swelling, limited motion, paresthesias, and 
discomfort walking, the ankle dysfunction in moderately 
severe.  See July 2005 VA Joints Examination Report.

Review of the evidence of record reveals no further treatment 
records regarding the Veteran's service-connected right ankle 
disability.  As noted, in December 2008, the Veteran was 
provided a VA examination for her service-connected right 
ankle disability; however, she failed to report to this 
scheduled VA examination.  The Veteran has not indicated why 
she failed to report to the VA examination.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record; however, when the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  Since the Veteran has undergone VA examinations in 
connection with this claim in July 2003 and July 2005, the 
claim must be decided based upon the results of these 
examinations.  Thus, the evidence is as discussed above. 

Based on the foregoing, the Board concludes that an increased 
rating in excess of 20 percent for the Veteran's service-
connected right ankle disability is not warranted.  The 
Veteran already receives the maximum 20 percent rating under 
Diagnostic Code 5271; thus, an increased rating under the 
guidance of DeLuca is not applicable in this case and would 
not result in a rating in excess of 20 percent disabling.  
Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5270 (Ankylosis of ankle).  
However, a higher rating is not warranted under such Code.  
In this regard, the Veteran's disability must exhibit 
ankylosis of the right ankle, and the medical evidence of 
record does not reveal any evidence of complaints, treatment, 
or diagnoses of ankylosis of the right ankle.  Further, under 
the Veteran would not be entitled to an increased rating in 
excess of 20 percent under Diagnostic Codes 5272 (Ankylosis 
of subastragalar or tarsal joint), 5273 (Malunion of os 
calcis or astragalus), or 5274 (Astragalectomy), as the Codes 
do not contemplate a rating in excess of 20 percent 
disabling, and more significantly, the medical evidence of 
record fails to reveal that the Veteran has complaints, 
treatment, and/or diagnoses of such disabilities.  

Further, based upon the guidance of the Court in Hart, supra, 
the Board has considered whether a staged rating is 
appropriate.  However, in the present case, no additional 
staged rating is warranted.  As the preponderance of the 
evidence is against the claim for an initial increased rating 
in excess of 20 percent disabling for status-post open 
reduction and internal fixation, right distal fibula and 
medial malleolus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected hiatal hernia/GERD, thyroid, right fibula scar, 
peripheral neuropathy, and/or right ankle disabilities may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and the testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected hiatal hernia/GERD, thyroid, right fibula 
scar, peripheral neuropathy, and/or right ankle disabilities 
have presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to he provisions of 38 
C.F.R. § 3.321(b).  In this case, the evidence of record does 
not indicate the Veteran is frequently hospitalized for the 
aforementioned service-connected disabilities or that such 
disabilities caused marked interference with employment.  
Further, the evidence fails to show that the disability 
picture created by the service-connected hiatal hernia/GERD, 
thyroid, right fibula scar, peripheral neuropathy, and/or 
right ankle disabilities are exceptional or unusual.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
her service-connected hiatal hernia/GERD, thyroid, right 
fibula scar, peripheral neuropathy, and/or right ankle 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

In sum, the preponderance of the evidence is against the 
Veteran's claim for increased initial rating claims for 
service-connected thyroid, right fibula scar, peripheral 
neuropathy, and right ankle disabilities, and the benefit-of-
the-doubt does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  However, the preponderance of the 
evidence is in the Veteran's favor regarding her increased 
rating claim for residuals of a hiatal hernia and GERD.  See 
Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As such, the Veteran is entitled 
to a 10 percent disability rating, but not greater, for her 
service-connected hiatal hernia and GERD disability.    


ORDER

Entitlement to an increased initial rating of 10 percent, but 
not higher, for residuals of a hiatal hernia and GERD is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.   

Entitlement to an initial increased rating in excess of 10 
percent disabling for residuals of a thyroidectomy with a 
history of follicular carcinoma of the thyroid is denied.

Entitlement to an initial increased rating in excess of 10 
percent disabling for peripheral neuropathy of the right 
peroneal nerve, as secondary to the service-connected 
disability of status-post open reduction and internal 
fixation, right distal fibula and medial malleolus, is 
denied.

Entitlement to an initial increased rating in excess of 20 
percent disabling for status-post open reduction and internal 
fixation, right distal fibula and medial malleolus is denied. 

Entitlement to an initial increased rating in excess of 10 
percent disabling for a tender scar, post-operative residuals 
of fixation of a fracture of the right tibia and fibula, as 
secondary to the service-connected disability of status-post 
open reduction and internal fixation, right distal fibula and 
medial malleolus, is denied.


REMAND

The Veteran also seeks an initial compensable rating for 
bilateral pes planus and an initial increased rating in 
excess of 30 percent disabling for status-post hysterectomy 
with left oophorectomy and a history of uterine fibroids with 
menorrhagia.  Although the Board regrets the additional 
delay, review of the record reflects that additional 
development is necessary prior to analyzing the claims on the 
merits.  

Review of the evidence of record reveals that in February 
2009, the Veteran was provided a VA examination for her 
service-connected status-post hysterectomy with left 
oophorectomy and a history of uterine fibroids with 
menorrhagia disability, to determine the current extent and 
severity of the disability; however, she failed to report to 
this scheduled VA examination, and stated that her failure to 
report was due to "transportation problems."  See February 
2009 Note from Jackson VA Medical Center (VAMC), regarding 
Gynecological Conditions and Disorders of the Breast 
Examination.  The Board notes that failure to report to a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  However, the Veteran 
should be afforded the benefit of the doubt, and another VA 
examination to determine the current extent and severity of 
her service-connected gynecological disability, since at 
least she offered good cause as to her failure to report to 
this particular examination in February 2009.  See id.   

The Board notes that in a December 2008 VA Examination 
Report, the examiner noted the Veteran's symptoms of pain 
associated with her service-connected gynecological 
condition, and noted that the Veteran's hysterectomy may have 
included the removal of the left ovary.  However, the 
examiner focused primarily on assessing the Veteran's scar 
associated with her hysterectomy rather than determining 
whether her disability had worsened in light of the criteria 
for which she was rated, specifically 38 C.F.R. § 4.116, 
Diagnostic Codes 7617 and 7618, and the nature of her 
hysterectomy.  
 
Review of the evidence of record also reveals that in a 
January 2008 Remand, the Board remanded the Veteran's 
bilateral pes planus increased initial rating claim for a VA 
examination to assess the current severity of the disability.  
It is unclear whether the Veteran was scheduled for a VA 
examination to determine the current extent and severity of 
her service-connected bilateral pes planus disability, and it 
is unclear whether she reported to such examination or failed 
to do so, as the evidence of record is negative for a VA 
examination report regarding this disability or a notation 
that the Veteran failed to report for such examination.  As 
such, the Veteran should be afforded the benefit of the 
doubt, and she should be provided another VA examination to 
determine the current extent and severity of her service-
connected bilateral pes planus disability.    

Further, during the pendency of this appeal, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claims on appeal.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for her gynecological and 
bilateral pes planus disabilities.  
The Veteran should be allowed the 
opportunity to submit these records 
herself or to provide VA authorization to 
obtain any records so identified.  Any 
additional medical records so obtained 
should be associated with the Veteran's 
VA claims folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  

2.  After completion of the above-
requested development, the Veteran 
should be afforded a VA examination to 
determine the current nature and 
severity of her service-connected 
hysterectomy with left oophorectomy and 
a history of uterine fibroids with 
menorrhagia. 

The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should note that the claims 
folder was reviewed in his or her 
report.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.

The examiner should note the Veteran's 
complete medical history regarding her 
service-connected gynecological 
disability and all current symptoms of 
the disability.  The examiner should also 
note whether the Veteran's hysterectomy 
included complete removal of the uterus 
and both ovaries (38 C.F.R. § 4.116, 
Diagnostic Code 7617) or removal of the 
uterus including the corpus (38 C.F.R. 
§ 4.116, Diagnostic Code 7617).  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The Veteran should also be afforded a 
VA examination to determine the current 
nature and severity of her service-
connected bilateral pes planus 
disability.   

The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should note that the claims 
folder was reviewed in his or her 
report.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.

Specifically, the examiner is requested 
to note: (a) whether the Veteran 
demonstrates moderate (weight-bearing 
line over or medial to great toe, 
inward bowing of the tendon achillis, 
pain on manipulation and use of the 
feet bilateral or unilateral), severe 
(objective evidence of marked 
deformity, pain on manipulation and use 
accentuated, indication of swelling on 
use, character callosities), or 
pronounced (marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes or appliances) 
acquired flatfoot as described in 
38 C.F.R. § 4.71a, Diagnostic Code 
5276; (b) whether the Veteran 
demonstrates any bilateral weak foot 
under 38 C.F.R. § 4.71a, Diagnostic 
Code 5277; (c) whether the Veteran 
demonstrates acquired claw foot (pes 
cavus) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5278; (d) whether the 
Veteran demonstrates unilateral or 
bilateral anterior metatarsalgia 
(Morton's Disease) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279; (e) 
whether the Veteran demonstrates severe 
unilateral hallux valgus or severe 
unilateral hallux rigidus under 
38 C.F.R. § 4.71a, Diagnostic Codes 
5280-5281; (f) whether the Veteran has 
unilateral hammer toe of all toes 
without claw foot under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282; (g) 
whether the Veteran demonstrates 
malunion or nonunion of the metatarsal 
or tarsal bones under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283; and (h) 
whether the Veteran demonstrates any 
other foot injury not contemplated by 
the above criteria at a moderate, 
moderately severe, or severe level, 
under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

The examiner is also requested to note 
whether the Veteran's bilateral feet 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses her bilateral feet repeatedly over 
a period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

The AMC/RO should provide the examiner a 
copy of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284 (2009).

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial rating claims, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including consideration of 
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


